DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 7/18/2022 is acknowledged.
Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.
	Applicant has elected the species of claim 5 to be PPSU (all of the Rh atoms are hydrogens) without traverse.
Claim Objections
Claim 1 objected to because of the following informalities:  Appropriate correction is required.
The use of the term Hastelloy, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Hastelloy.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Hastelloy (a nickel chromium molybdenum alloy) and, accordingly, the identification/description is indefinite.  For the purposes of compact prosecution, any die used to measure the viscosity of the FP will be considered to meet the claimed subject matter.
Regarding claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation 0.5-5 mm, and the claim also recites 0.5-4.85 mm (4.85mm=5mm-.0=15 mm) which is the narrower statement of the range/limitation. 
Therefore, the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claims are open to interpretation as to whether or not the range ±0.15 mm limits only the upper bound of the recited range or both the lower and upper bounds of the recited range. This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
For the purposes of compact prosecution, Examiner has interpreted that the 0.15 mm can limit either the lower or upper bound to the range such that the filament diameter can be met by the disclosure of the filament from .35 mm (.5-.15=.35) to 5.15 mm (5+.15=5.15).  
Regarding claim 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 17 recites the broad recitation less than 1.7 PDI, and the claim also recites less than 1.5 PDI which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 17, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US 2017/0251713), and further in view of Weinberg (WO 2009/135893).
Regarding claim 1, Warner discloses: a method (see title, abs) for manufacturing a 3D object (see 3D printing of title, abs) with an additive manufacturing system (3D printing is synonymous with additive manufacturing), printing layers (see layer-by-layer manufacturing of abs) from a part material comprising: at least one PAES polymer (see poly-phenyl sulfone / PPS of [0079] and polyphenylene sulfide of same para. – this is taken as a basic poly aryl ether sulfone which reads on the claimed genus of polymeric materials – only a single species is needed to anticipate the entire Markush grouping) and at least one per halo-fluoropolymer (see PTFE / polytetrafluoroethylene of [0079]).
Warner does not teach that the perhalofluoropolymers has a viscosity of less than 1.5*103 Pa-sec.
In the same field of endeavor of polytetrafluoroethylene blends with polyarylethersulfones (see title, abs) as Warner, Weinberg discloses: a PTFE blend with a melt viscosity of (see pp. 1, lines 9-12 – the shear rate is an overlapping range to the claimed range) less than 10^6 Pa-sec (see pp. 14, lines 1-15 – an overlapping range to the claimed range is disclosed – 10-700 Pa-sec is disclosed; pp. 15, lines 26-30 discloses a preferential range of less than 10^4 Pa-sec).  See MPEP 2144.05 regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
To select the PTFE blend viscosity of Weinberg in the additive manufacturing method of Werner had the benefit that it allowed for the high flowability and high fire resistance of the blend / manufactured article (Weinberg pp. 22, lines 13-17).
The examiner notes that the part material recited by Warner / Weinberg has a similar composition as claimed by applicant, (i.e. PPSU and Teflon blend – see [0079] of Warner) which would result in the claimed property (having a melt viscosity of at most 1.5*103 Pa-s of [0139] of Warner which discloses that such materials have a melt viscosity of 10 Pa-s which reads on / meets the claimed range). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would have been present once the PPSU/Teflon blended part material product is provided.
It would have been obvious to one of ordinary skill in the art to combine the melt viscosity of Weinberg with the additive manufacturing method of Werner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the flowability and fire resistance of the blend / manufactured article.
	Regarding claim 2, Warner discloses: wherein the step of printing layers comprises extruding (see extruding of [0017]) the part material.
Regarding claim 4, Warner discloses: wherein the FP is a Teflon (interpreted broadly as a species of perhalofluoropolymers – see PTFE / Teflon of [0079]), however, fails to disclose the mole fraction / purity of the blend component.
To optimize the purity of the PTFE component to have a mole fraction purity greater than 98% would have been obvious to one of ordinary skill in the art. While Warner does not explicitly teach the number of recurring units in the PTFE that are derived from tetrafluoroethylene, PTFE by nature is a polymer comprised of linked tetrafluoroethylene monomers.  As there is no indication in Warner that additional elements are incorporated into the PTFE it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use PTFE comprised of at least 98 mol % tetrafluoroethylene as the desire to use a pure product presents a case of prima facie obviousness in the absence of new or unexpected results as discussed in MPEP 2144.04 VII.
It would have been obvious to one of ordinary skill in the art to optimize the purity of the PTFE of Warner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the use of a pure product which presents a prima facie case of obviousness.
Regarding claim 16, Warner is silent as to the mass fraction / weight ratio of PAES in the part material.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Although Warner does not explicitly teach the concentration of the PAES based on the total weight of the material, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a concentration within the claimed range since one of ordinary skill in the art would appreciate that the concentration of PAES is result effective with the strength of the part and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
 The determination of optimum or workable ranges of the PAES mass fraction / weight ratio to achieve melting temperature optimization would have been characterized by routine experimentation. See MPEP 2144.05(II)(B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (US 2017/0251713), and further in view of Weinberg (WO 2009/135893)¸ and Farmer (US 2013/0337256).
Regarding claim 3, Warner discloses wherein the part material is in filament form ([0012] - filament is interpreted as satisfying the broadest reasonable interpretation of cylindrical), however, the combination Warner / Weinberg fails to disclose herein the with a diameter as recited.
	In the same field of endeavor of PTFE/PES filaments (see [0051]) as Warner, Farmer discloses: a fiber with a diameter less than 2 mm ([0021]).  This is an overlapping range to the claimed / recited range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges amounts and proportions.
	One of ordinary skill in the art of additive manufacturing would have recognized that Warner is silent as to the fiber diameter, where the method of Warner necessarily utilized some fiber/filament diameter, and would have looked to Farmer to determine the working range / optimum value of the fiber diameter for such blended filaments.  Doing so would have been a suitable design for its intended uses, and yielded predictable results to one of ordinary skill in the additive manufacturing art.
	It would have been obvious to one of ordinary skill in the art to combine the fiber diameter of Farmer with the additive manufacturing method of Warner to arrive at the claimed invention before the effective filing date because doing so would have been a suitable design for its intended uses, yielded predictable results to one of ordinary skill in the art.
	
Claim 5, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (US 2017/0251713), and further in view of Weinberg (WO 2009/135893)¸ and Pridoehl (US 2014/0134334).
Regarding claim 5, 7: the combination Warner / Weinberg does not disclose: wherein the polyarylethersulfone is PPSU / polybiphenylenesulfone.
In the same field of endeavor of extrusion based additive manufacturing as Warner (see title, abs), Pridoehl discloses: a polyphenylene sulfone ([0089]) in a blend.
To select the PAES as PPSU as in Pridoehl in the additive manufacturing method of Warner had the benefit that improved interlayer adhesion and/or the mechanical properties of the component ([0065]).
It would have been obvious to one of ordinary skill in the art to combine the PPSU of Pridoehl with the additive manufacturing method of Warner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved interlayer adhesion and/or the mechanical properties of the component.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (US 2017/0251713), and further in view of Weinberg (WO 2009/135893), Roby (US 2010/0006252).
Regarding claim 6, the combination Warner / Weinberg does not disclose: wherein there is up to 30 wt. % additives.
In the same field of endeavor of additive manufacturing as Warner (see title, abs), Roby discloses: use of filler materials up to 25 wt. % ([0067]).
To add the filler up to 25 % by weight as in Roby in the additive manufacturing method of Warner had the benefit that it improved the melting point of the material ([0067]).
It would have been obvious to one of ordinary skill in the art to combine the filler mass fraction of Roby with the additive manufacturing method of Warner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the melting point of the material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (US 2017/0251713), and further in view of Weinberg (WO 2009/135893), Pridoehl (US 2014/0134334), and Otsuji (JP 3667126).
Regarding claim 17, the combination Warner / Weinberg / Pridoehl does not disclose the precise polydispersity of the manufactured polymer but necessarily had some degree of polydispersity.  One of ordinary skill in the art would have looked to other prior art references including JP 3447126.
In the same field of endeavor of composite articles manufactured from PAES and PTFE as Warner (see title, abs, detailed description pp. 11), Otsuji discloses: wherein the part material comprises at least one PPSU which has: a polydispersity of less than 1.7 (see polydispersity of 1.5-20 of detailed description translation- [0031] of the translation). This is an overlapping range to the claimed range and would have been suitable in the materials / blend of Warner.  See MPEP 2144.05 regarding the obviousness of similar, approaching, overlapping ranges, amounts and proportions.
To select the polydispersity of the Otsuji reference in the additive manufacturing method of Warner had the benefit that it allowed for the selection of a suitable design for its intended uses and yielded predictable results to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to combine the polydispersity of the PPSU materials of Otsuji with the additive manufacturing method of Warner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for its intended uses and yielded predictable results to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While a single reference mentions molding of articles formed from per-fluoroalkanes and PPSU, a type of PAES, the methods disclosed in Haralur (KR 2016/0055127) and Kuhlman (KR 2016/0055132) do not recite the materials properties of such blends.  See also Kelkar (US 2018/0009032) [0034] & [0043] which is considered an equivalent to Warner.  Gabriel (CA 3032199) discloses a non-overlapping range of polydispersity and molecular weight and would not arrive one of ordinary skill in the art at the claimed invention before the effective filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743